                                            Case 5:20-cv-08549-SVK Document 19 Filed 02/03/21 Page 1 of 2



                                      1   MICHAEL D. BRUNO (SBN: 166805)
                                          mbruno@grsm.com
                                      2   SCOTT M. MCLEOD (SBN: 242035)
                                          smcleod@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3126
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          FREMONT HOTEL OPERATING COMPANY, LLC
                                      7   CAMPBELL FOOTHILLS VENTURE, LLC

                                      8
                                                                              UNITED STATES DISTRICT COURT
                                      9
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11   RAFAEL ARROYO,                                             )   CASE NO. 5:20-CV-08549-SVK
Gordon Rees Scully Mansukhani, LLP




                                                                                                     )
                                     12                                       Plaintiff,                 STIPULATION TO SET ASIDE
   275 Battery Street, Suite 2000




                                                                                                     )
     San Francisco, CA 94111




                                                                                                     )   DEFAULT AND
                                     13           vs.                                                )   [PROPOSED] ORDER
                                                                                                     )
                                     14   CAMPBELL FOOTHILLS VENTURE, LLC, a                         )
                                          Delaware Limited Liability Company;
                                     15                                                              )
                                          CAMPBELL TYLER PACIFIC III, LLC, a                         )
                                     16   Delaware Limited Liability Company;                        )
                                                                                                     )
                                     17   FREMONT HOTEL OPERATING COMPANY,                           )
                                          LLC, a Texas Limited Liability Company                     )
                                     18                                                              )
                                                                              Defendants.            )
                                     19                                                              )
                                     20                                                    STIPULATION
                                     21           Whereas, Plaintiff Rafael Arroyo (“Plaintiff”) filed his complaint in the above-captioned
                                     22   matter on or about December 3, 2020 against Campbell Foothills Venture, LLC (“CFV”);
                                     23   Campbell Tyler Pacific III, LLC (“CTP”); and Fremont Hotel Operating Company (“Fremont”)
                                     24   [ECF 1].
                                     25           Whereas, on or about January 14, 2021 Fremont Answered the Complaint [ECF 9];
                                     26           Whereas, on or about January 22, 20121, Plaintiff requested entry of default of Defendant
                                     27   CFV [ECF 13];
                                     28
                                                                                               -1-
                                           Stipulation to Set Aside Default                                                   5:20-cv-08549
                                             Case 5:20-cv-08549-SVK Document 19 Filed 02/03/21 Page 2 of 2



                                       1           Whereas, on January 27, 2021, the Court entered default against Defendant CFV [ECF

                                       2   15];

                                       3           Whereas, Plaintiff agrees to set aside the default of Defendant CFV so that CFV may

                                       4   Answer the Complaint;

                                       5           NOW, THEREFORE, Plaintiff and Defendant, stipulate as follows:

                                       6           1.       The default entered by the Court against Defendant CFV shall be set aside; and

                                       7           2.       The Answer submitted herewith shall be filed by the court.

                                       8

                                       9   Dated: February 2, 2021                GORDON REES SCULLY MANSUKHANI, LLP

                                      10
                                                                                          /s/ Scott M. McLeod
                                      11                                          By:
 Gordon Rees Scully Mansukhani, LLP




                                                                                        Michael D. Bruno
                                      12
    275 Battery Street, Suite 2000




                                                                                        Scott M. McLeod
      San Francisco, CA 94111




                                                                                        Attorneys for Defendants
                                      13
                                                                                        FREMONT HOTEL OPERATING COMPANY, LLC
                                      14                                                CAMPBELL FOOTHILLS VENTURE, LLC

                                      15

                                      16   Dated: February 2, 2021                CENTER FOR DISABILITY ACCESS

                                      17
                                                                                          /s/ Amanda Seabock
                                      18                                          By:
                                                                                          Raymond Ballister, Jr.
                                      19                                                  Russell Handy
                                                                                          Amanda Seabock
                                      20                                                  Zachary Best
                                                                                          Attorneys for Plaintiff
                                      21
                                           *Pursuant to Local Rule 5-1(i)(3), filer attests that all signatories listed, and on whose behalf the
                                      22   filing submitted, concur in the filing’s content and have authorized the filing.
                                      23
                                                                                         ORDER
                                      24
                                                   Pursuant to the Stipulation of the Parties, and GOOD CAUSE APPEARING:
                                      25

                                      26           IT IS SO ORDERED.

                                      27
                                                        Dated: February 3, 2021
                                      28                                                  Hon. Susan van Keulen
1229170/56287498v.1
                                                                                           -2-
                                            Stipulation to Set Aside Default                                                       5:20-cv-08549
